      Case 9:20-cv-00116 Document 1-2CIV33645                                Filed 4/29/20201:11 PM
                                       Filed 05/21/20 Page 1 of 10 PageID #: 9       Bobbye Richards
                                                                                              District Clerk
                                                                                        Polk County. Texas


                                                                                    Yaneldy Merino. Deputy
                              CAUSE NO.

DOROTHY RAY                                 §            IN THE DISTRICT COURT OF
    Plaintiff,                              §
                                            §
VS.                                         §                  POLK COUNTY, TEXAS
                                            §
WAL-MART STORES TEXAS, LLC.,                §
     Defendant.                             §              411TH JUDICIAL DISTRICT

                           PLAINTIFF'S ORIGINAL PETITION

TO THE HONORABLE JUDGE OF SAID COURT:

         COMES NOW, DOROTHY RAY ("RAY"), Plaintiff, and complains of WAL-MART

STORES TEXAS, LLC. ("Wal-Mart"), Defendant, and for cause would respectfully show

unto this Court as follows:

                                          I.
                                Discovery Control Plan

         1.    Discovery is intended to be conducted under Level 2 of Rule 190 of the

Texas Rules of Civil Procedure.

                                           II.
                                       The Parties

        2.     Plaintiff, DOROTHY RAY, is a natural person residing in Victoria County,

Texas.

         3.    Defendant, WAL-MART STORES TEXAS, LLC. ("Wal-Mart"), is a foreign

corporation organized and existing under the laws of the State of Delaware, whose

principal office is located at 702 SW 8th Street #0555- Tax Dept., Bentonville, State of

Arkansas, is authorized to do business in Texas and may be served with process by

serving its registered agent for service of process through CT Corporation System at 1999

Bryan Street, #900, Dallas, Texas 75201.

                                           -1-


                                      FEDERAL COURT REMOVAL - EXHIBIT A
    Case 9:20-cv-00116 Document 1-2 Filed 05/21/20 Page 2 of 10 PageID #: 10



                                        Ill.
             Request Pursuant to Rule 28 for Substitution of True Name

       4.     To the extent that WAL-MART STORES TEXAS, LLC. is conducting

business pursuant to a trade name or assumed name, then suit is brought against WAL-

MART STORES TEXAS, LLC. pursuant to the terms of Rule 28 of the Texas Rules of Civil

Procedure, and DOROTHY RAY hereby demands upon answer to this suit, that WAL-

MART STORES TEXAS, LLC. answer in its correct legal and assumed names.

                                             IV.
                                  Jurisdiction and Venue

       5.     This Court has jurisdiction over the parties and subject matter of this cause,

and has jurisdiction to grant all relief requested by Plaintiff.

       6.     The amount in controversy is within the jurisdictional limits of this Court.

       7.     Venue of this action is proper in Polk County, Texas under, inter alia,

Sections 15.002(a)(1) and (4) of the TEXAS CIVIL PRACTICE AND REMEDIES CODE.

Specifically, this suit is proper in Polk County because all or a substantial part of the events

or omissions giving rise to the claims occurred in Polk County.

                                             V.
                                     Nature of the Case

       8.     On October 24, 2018, Plaintiff was shopping at Wal-Mart Supercenter store

#275 located at 1620 W Church St, Livingston, TX 77351. As Plaintiff was in the store,

an employee/agent of Defendant descended from a ladder without looking and knocked

Plaintiff to the ground. As a proximate result of Defendant's acts/omissions, Plaintiff

sustained severe and extensive injuries to her body (the "Collision").




                                              -2-


                                        FEDERAL COURT REMOVAL - EXHIBIT A
    Case 9:20-cv-00116 Document 1-2 Filed 05/21/20 Page 3 of 10 PageID #: 11



                                          VI.
                                    Causes of Action

       A.     Wal-Mart's Premises Liability

       9.       RAY incorporates by reference the statements made in the above

paragraphs as if fully set out herein.

       10.    There can be no question that RAY is an innocent victim in this case. At the

time of the Collision, RAY was an invitee of Wal-Mart because he was a customer at Wal-

Mart store #4194. Because store #275 was open to the public, Wal-Mart extended an

invitation to RAY to shop at Wal-Mart for the mutual benefit of both parties. Consequently,

Wal-Mart, by and through its employee/agents owed RAY the duty to inspect the premises

and maintain them in a reasonably safe manner.

       11.    Wal-Mart was the owner and/or operator of store #275 at the time of the

Collision and, therefore, either owned, occupied, or controlled the premises where the

Collision and subsequent injury occurred. Such negligence was the proximate cause of

RAY's damages.

       12.    The reckless employees on the premises of Wal-Mart store #275 posed an

unreasonable risk of harm because individuals walking through the store may get hit by

employees through no fault of their own and severely injure themselves.

       13.    Wal-Mart, by and through its employee/agents knew or should have known

of the dangerous condition of the premises of Wal-Mart store #275 for numerous reasons

including, but not limited to:

              a.      Customers notified Wal-Mart of the dangerous condition
                      at store #275 or other Wal-Mart stores of similar design
                      and construction around the country;



                                         -3-


                                         FEDERAL COURT REMOVAL - EXHIBIT A
   Case 9:20-cv-00116 Document 1-2 Filed 05/21/20 Page 4 of 10 PageID #: 12



              b.      Wal-Mart agents, servants, or employees actually
                      witnessed accidents caused by the dangerous condition
                      at store #275 or other Wal-Mart stores of similar design
                      and construction around the country;

              c.      Wal-Mart agents, servants, or employees actually
                      caused the dangerous condition at store #275 or other
                      Wal-Mart stores of similar design and construction
                      around the country;

              d.      Wal-Mart agents, servants, or employees were involved
                      in the design and construction of the dangerous
                      condition at store #275 or other Wal-Mart stores of
                      similar design and construction around the country;

              e.      Wal-Mart agents, servants, or employees actually took
                      precautionary measures regarding the dangerous
                      condition at store #275 or other Wal-Mart stores of
                      similar design and construction around the country;

              f.      Wal-Mart agents, servants, or employees actually took
                      precautionary measures regarding the dangerous
                      condition at store #275 or other Wal-Mart stores of
                      similar design and construction around the country and
                      negligently failed to remove, repair, or otherwise warn
                      of the dangerous condition; and

              g.      The dangerous condition existed long enough at store
                      #275 or other Wal-Mart stores of similar design and
                      construction around the country that Wal-Mart did or
                      should have discovered it upon reasonable inspection.

       14.    Wal-Mart breached its duty of care by both failing to make the dangerous

condition reasonably safe and/or failing to adequately warn RAY of the dangerous

condition at store #275. Each of these acts or omissions, taken alone or collectively,

amount to premises liability by Wal-Mart and RAY sustained damages as a proximate

result of Wal-Mart's conduct. Accordingly, Wal-Mart is liable to RAY as a result of its

premises liability.




                                             -4-



                                       FEDERAL COURT REMOVAL - EXHIBIT A
    Case 9:20-cv-00116 Document 1-2 Filed 05/21/20 Page 5 of 10 PageID #: 13




       B.      Wal-Mart's Negligence

       15.      RAY incorporates by reference the statements made in the above

paragraphs as if fully set out herein.

       16.     At the time of the Collision, RAY was an invitee at Wal-Mart and, as such,

Wal-Mart had a duty to use ordinary care in maintaining the premises in a safe condition

by inspecting, or ensuring the inspection of, the property for any dangerous conditions and

by making safe any latent defect or providing an adequate warning of any such defect.

       17.     Wal-Mart, by and through its employee/agents breached its duty of care by

failing to reasonably inspect, or ensure the reasonable inspection of, the property for any

dangerous conditions and by failing to make the dangerous condition reasonably safe

and/or failing to adequately warn RAY of the dangerous condition at store #275. Walmart

was further negligent in hiring, retaining and failing to adequately train or supervise their

employees. Each of these acts or omissions, taken alone or collectively, amount to

negligence by Wal-Mart and RAY sustained damages as a proximate result of Wal-Mart's

conduct. Accordingly, Wal-Mart is liable to RAY as a result of its negligence.

       C.      Wal-Mart's Malicious It Grossly Negligent Conduct

       18.     RAY incorporates by reference the statements made in the above paragraphs

as if fully set out herein.

       19.     Wal-Mart acted with malice, as that term is defined by Civil Practice &

Remedies Code §41.001(7). Specifically, Wal-Mart, by and through its employee/agents

failed to reasonably inspect, or ensure that others reasonably inspected, the premises of

Store #275 to determine if the premises were safe and acted with total disregard for the

circumstances existing at the time. In the alternative, Wal-Mart, by and through its

                                             -5-


                                         FEDERAL COURT REMOVAL - EXHIBIT A
   Case 9:20-cv-00116 Document 1-2 Filed 05/21/20 Page 6 of 10 PageID #: 14



employee/agents failed to make the dangerous condition on its premises reasonably safe

and/or failed to adequately warn its invitees of same and acted with total disregard for the

circumstances existing at the time.

       20.    When viewed from the perspective of Wal-Mart at the time of the acts or

omissions, the acts or omissions of Wal-Mart involved an extreme degree of risk,

considering the probability and magnitude of the potential harm to others. Moreover, Wal-

Mart had actual subjective awareness of the risks involved, but nevertheless proceeded

with conscious indifference to the rights, safety, or welfare of others. Consequently, Wal-

Mart is liable to RAY for exemplary damages.

                                          VII.
                                        Damages,

       A.     General Damages of DOROTHY RAY

       21.    At the time of the accident made the basis of this suit, Plaintiff, DOROTHY

RAY, was 86 years of age.

       22.    As a direct and proximate result of Defendant's negligence, Plaintiff,

DOROTHY RAY, has sustained mental and physical pain and suffering, mental anguish,

physical impairment, lost wages in the past, and loss of earning capacity in the future, all

of which are in reasonable probability permanent.

       23.    From the date of the accident in question until the time of trial of this case,

the elements of damages to be considered separately and individually for the purpose of

determining the sum of money that will fairly and reasonably compensate Plaintiff,

DOROTHY RAY, for each element are as follows:

              a.     The physical pain that DOROTHY RAY has
                     suffered from the date of the accident in
                     question up to the time of trial.


                                             -6-
                                      FEDERAL COURT REMOVAL - EXHIBIT A
   Case 9:20-cv-00116 Document 1-2 Filed 05/21/20 Page 7 of 10 PageID #: 15




              b.    The mental anguish that DOROTHY RAY has
                    suffered from the date of the accident in
                    question up to the time of trial.

              c.    The damages resulting from the physical
                    impairment suffered by DOROTHY RAY and the
                    resulting inability.to do those tasks and services
                    that he ordinarily would have been able to
                    perform.

              d.    The loss of any earnings sustained by
                    DOROTHY RAY from the date of the incident in
                    question up to the time of trial.

              e.    The disfigurement which Plaintiff has suffered
                    from the date of the incident in question up to the
                    time of trial.

        24.   From the time of trial of this case, the elements of damages to be considered

which Plaintiff, DOROTHY RAY, will sustain in the future beyond the trial, are such of the

following elements that are shown by a preponderance of the evidence upon trial of this

case:
              a.    The physical pain that DOROTHY RAY will
                    suffer in the future beyond the time of trial.

              b.     The mental anguish that DOROTHY RAY will
                     suffer in the future beyond the time of trial.

              c.     The damages resulting from the physical
                     impairment that DOROTHY RAY will continue to
                     suffer in the future and the resulting inability to
                     do those tasks and services that he ordinarily
                     would have been able to perform in the future
                     beyond the time of trial.

              d.     The loss or reduction in Plaintiff's earnings or
                     earning capacity in the future caused by the
                     injuries sustained in the incident in question.

              e.     The disfigurement which Plaintiff will suffer in the
                     future beyond the time of trial.




                                             -7-

                                       FEDERAL COURT REMOVAL - EXHIBIT A
   Case 9:20-cv-00116 Document 1-2 Filed 05/21/20 Page 8 of 10 PageID #: 16




         25.   Because of all of the above and foregoing, Plaintiff, DOROTHY RAY, has

been damaged and will be damaged in an amount within the jurisdictional limits of the

Court.

         B.    Medical Damages of DOROTHY RAY

         26.   Further, as a direct and proximate result of Defendant's negligence, it was

necessary for your Plaintiff, DOROTHY RAY, to secure medical and hospital services,

including drugs and other medication, and it is reasonably probable that he will require

additional medical, hospital and drug services in the future beyond this date. Plaintiff,

DOROTHY RAY, here now sues for an additional sum within the jurisdictional limits of the

Court for past and future medical, hospital and drug services.

         C.    Gross Negligence/Malice

         27.   The actions of the Defendant was so heedless and showed such a reckless

disregard for the right of others affected by them, and particularly in this instance, as to

constitute gross negligence and malice as defined by law. Such heedless and reckless

disregard is more than momentary thoughtlessness, inadvertence or error in judgment.

The acts and/or omissions of said Defendant as specifically complained of herein were the

result of conscious indifference to the rights, welfare, and/or safety to your Plaintiff.

Accordingly, because of such gross negligence and malice, Plaintiff further sues for

exemplary and punitive damages in an amount within the jurisdictional limits of the Court.

         D.    Prejudgment Interest

         28.   In addition to the above and foregoing allegations, Plaintiff further pleads that

he is entitled to prejudgment interest at the highest rate allowed by law.




                                              -8--

                                        FEDERAL COURT REMOVAL - EXHIBIT A
   Case 9:20-cv-00116 Document 1-2 Filed 05/21/20 Page 9 of 10 PageID #: 17




                                         VIII.
                                 Conditions Precedent

      29.    All conditions precedent have occurred, have been performed, have been

waived or have otherwise been excused.

                                          IX.
                                     Miscellaneous

      30.    RAY respectfully reserves the right to amend and plead further as necessary

and as additional facts are uncovered.

                                           X.
                                     T.R.C.P. 47(c)


      31.    Pursuant to T.R.C.P. 47(c), Plaintiff herenow seeks monetary relief over

$200,000.00 but not more than $1,000,000.00.

                                          XI.
                                Request for Disclosure


       32.   Under Texas Rule of Civil Procedure 194, Plaintiff DOROTHY RAY requests

that Defendants disclose, within 50 days of the service of this request, the information or

material described in Rule 194.2(a) through (I).

                                          XII.
                                   RULE 193.7 NOTICE

      33.      Pursuant to Texas Rule of Civil Procedure 193.7, Plaintiff hereby gives

actual notice to Defendant that any and all documents produced may be used against

Defendant at any pretrial proceeding and/or at the trial of this matter without the

necessity of authenticating the documents.




                                            -9-

                                      FEDERAL COURT REMOVAL - EXHIBIT A
  Case 9:20-cv-00116 Document 1-2 Filed 05/21/20 Page 10 of 10 PageID #: 18



                                       XIII.
                                      Prayer

      WHEREFORE PREMISES CONSIDERED, DOROTHY RAY asks that Defendants

be cited to appear and answer, and on final trial, that Defendant be held liable and

judgment be rendered for Plaintiff, DOROTHY RAY as follows:

      (a)   All actual, consequential, and special damages;

      (b)   Pre-judgment interest as provided by law;

            Punitive damages as provided by law;

      (d)   Post-judgment interest;

      (e)   Costs of Court; and,

      (f)   Such other and further relief, both general and special, legal and
            equitable, to which DOROTHY RAY may show herself justly entitled.

                                      Respectfully submitted,

                                      THE TODD LAW GROUP, PLLC


                                      By: /s/ jc#4.21         acia.
                                               Jeffrey N. Todd
                                               State Bar No. 24028048
                                               12929 Gulf Freeway, Suite 301
                                               Houston, Texas 77034
                                               Telephone: (832) 243-4953
                                               Telecopier: (713) 583-7818
                                               jeff@jefftoddlaw.corn

                                               ATTORNEYS FOR PLAINTIFF




                                        -10-

                                   FEDERAL COURT REMOVAL - EXHIBIT A
